Citation Nr: 1311686	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to August 1970, from April 1972 to August 1972 and from April 1980 to February 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his friend, D.H., testified before the Board at an April 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An April 2004 rating decision denied the Veteran's petition to reopen a claim of entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the April 2004 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

CONCLUSIONS OF LAW

1. The April 2004 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the April 2004 rating decision in connection with the Veteran's claim of entitlement to service connection for PTSD is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183   (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486  . 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As an initial matter, the Board has reopened the Veteran's claim of entitlement to service connection for PTSD. No additional discussion of VA's duty to notify and assist is necessary with respect to this issue.  Additional evidentiary development will be completed with respect to the reopened claim, as discussed in the remand that follows.

Analysis

The RO previously denied the Veteran's petition to reopen a claim of service connection for PTSD in April 2004.  Evidence on file at this time included  service treatment records, VA outpatient treatment reports and statements from the Veteran.  In the April 2004 denial, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for PTSD because there was insufficient evidence to verify his claimed stressors.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in April 2004.  He did not complete an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 2004 rating decision includes additional statements from the Veteran, the transcript of an April 2011 Board hearing, and supportive lay evidence.  Significantly, the newly received evidence addresses, and provides support for, his claimed in-service stressors.  In this regard, the Veteran testified in detail that while his military occupational specialty was that of a carpenter he had duties as a driver.  He said he came under fire on numerous occasion and was very fearful. As noted above, the RO previously determined that there was insufficient evidence to support a finding that his claimed in-service stressors had occurred.

The Board concludes that the additional evidence, viewed together in relation to the record as a whole, is new and material with respect to the issue of service connection for PTSD.  They were not previously of record at the time of the last prior denial.  They are not cumulative of prior records because they provide additional support regarding his claimed in-service stressors.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened; to this extent only, the claim is granted.


REMAND

The Veteran claims service connection for PTSD, which requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2012).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f) , evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2012).  Otherwise, credible supporting evidence is required to corroborate the Veteran's stressor(s).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Recently, the regulations regarding service connection for PTSD were amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(f)(3) (2012).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id .

The record indicates the Veteran served as a carpenter, serving in the Republic of Vietnam from June 1968 to August 1970.  He testified that during this time he felt his life was in danger, and has provided supporting lay statements indicating his unit operated near a combat area.  It would appear consistent with the circumstances of the Veteran's service that he experienced fear of hostile military activity.  Absent clear and convincing evidence to the contrary, the Veteran's lay evidence alone is therefore sufficient to establish a stressor of threat due to fear of hostile military activity while serving in Vietnam.  See id.

The Veteran has not been provided a VA examination in conjunction with the current appeal.  Significantly, VA treatment records note an Axis I diagnosis of PTSD, though the basis for this diagnosis is unclear.  See, e.g, August 2012 VA mental health note.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Veteran must be provided a VA examination to determine whether his current PTSD is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination, to be conducted by a licensed psychiatrist or psychologist, to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Utilizing the DSM-IV criteria, provide a current psychiatric diagnosis, specifically addressing whether the Veteran has PTSD.  

b. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis and then offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran currently suffers from PTSD due to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam?  The stressor of threat due to hostile military activity, while in Vietnam, is accepted as verified for purposes of this examination.

c. If an acquired psychiatric disorder other than PTSD is diagnosed, whether it is at least as likely as not (probability of at least 50 percent) that any such acquired psychiatric disorder is etiologically related to the Veteran's active military service.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


